Citation Nr: 0119448	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  96-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for patellofemoral 
syndrome with chondromalacia of the left knee, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from November 1976 to 
November 1980 and from November 1985 to January 1992.

This appeal is from September 1995 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The former decision denied 
a compensable rating for the veteran's left knee.  The latter 
awarded a 10 percent rating from the date of the veteran's 
claim for increase.  In the absence of an award of the 
maximum benefit allowed by law and regulation or an explicit 
withdrawal of the appeal, the appellant is presumed to 
continue his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified in July 1997 at a hearing at the 
Atlanta RO before the undersigned member of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
assigned to conduct the hearing and decide this appeal.  
38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 2000).

The Board remanded this case in October 1997, having 
dismissed one issue then certified for appeal.  While the 
case was on remand, the RO granted service connection for a 
skin disorder previously on appeal from a disallowance of 
service connection.  The award of service connection resolves 
the issue previously before the Board; continued appellate 
jurisdiction can only arise from a notice of disagreement 
with the result of the rating decision that granted service 
connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  No notice a disagreement with the rating decision 
that granted service connection for the skin disorder is of 
record.  No appeal regarding a skin disorder is now pending 
before the Board.



FINDING OF FACT

The veteran has painful patellofemoral syndrome of the left 
knee with extension of the knee to 0 degrees, flexion to 120 
degrees or greater, without lateral instability or recurrent 
subluxation.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for left patellofemoral syndrome with chondromalacia patella 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5099-5014-5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran testified that all of his treatment has been at 
Gainesville VA Medical Center (VAMC).  All reference to 
medical records, infra, is to records from that facility.  
Outpatient records of December 1992 to October 1996 show that 
the veteran sought treatment for left knee complaints in 
December 1992, March 1994, January 1995, October 1996, and 
July 1997.  Subsequent VA outpatient records to July 2000 are 
silent about complaints related to the left knee.  

In December 1992, the veteran sought treatment for his left 
ankle and left knee.  Due to the apparent omission of a word 
from the treatment record, it is indiscernible whether his 
report of daily popping and giving despite the use of a 
support device referred to the knee or the ankle.  On 
examination, the left knee had no effusion or pain.  Active 
range of motion was zero to 140 degrees.  There was mid-
retropatellar crepitus, stable ligaments, and no joint line 
tenderness.  The impression was left anterior knee pain.  An 
x-ray study in December 1992 found minimal degenerative 
changes of the medial compartment of the left knee.

In March 1994, the veteran was seen with complaints of 
increased left knee pain.  He reported that the knee hurt 
"all the time" and was getting worse.  Examination revealed 
the veteran to be very obese with a normal gait.  The knee 
had no effusion, negative anterior drawer sign and negative 
lateral instability.  X-ray study produced an impression of 
mild tricompartmental osteoarthritis in the left knee.  The 
examiner's assessment was arthralgia probably contributed by 
weight.  The veteran declined an offered orthopedic 
consultation.  The plan was to use Motrin, Tylenol and ice 
with increased pain.

In December 1994, the veteran was seen for complaints of left 
knee pain, noted previously diagnosed as arthralgia 
associated with obesity.  Examination revealed full range of 
motion of all extremities, positive deep tendon reflexes and 
sensation intact.  The impression was degenerative joint 
disease of the left knee.  The clinic referred him for an 
orthopedic consultation to evaluate for surgery, describing 
the left knee as with osteophytes on the medial and lateral 
condyles with increased pain on motion.  The provisional 
diagnosis was tricompartmental osteo[] of the left knee.

On orthopedic consultation in January 1995, the veteran 
reported injury in service of the left ankle and, he 
believed, of his left knee at that time, with continuing pain 
since, sometimes with a sensation rising from his ankle, at 
other times of descending from his knee.  He said the pain 
was through and through the joint and constant, with a 
feeling of instability with high use; the knee had not given 
way.  He reported a feeling of grinding and occasionally of 
popping.  He reported arthralgias in other joints.  He 
reported his work as prison guard with sedentary activities.  
Examination showed legs of equal length and circumference.  
There was no muscle weakness about the ankles, knees or hips 
to manual testing.  Active range of motion of both knees was 
zero to 120 degrees, and there was no effusion.  There was no 
ligament instability.  McMurry's sign was not present.  There 
was no tenderness over the synovial outlines, no boggy 
synovium.  The left patella was not tender.  There was no 
pain upon grinding the patella, which was normally mobile.  
Sitting, there were normal patellar and Achilles reflexes.  
There was no weakness in the lower extremities and no visible 
muscle atrophy.  The examiner reported that x-rays of the 
knee did not show abnormality.

On callback to the orthopedist in January 1995, the examiner 
noted that no physical reason could be found for the 
veteran's complaints of knee pain aside from over weight and 
abdominal protuberance.  The examiner stated that the x-ray 
studies of the left knee did not show abnormalities.  
Laboratory studies were normal.  The orthopedist recommended 
weight loss and over the counter anti-inflammatory drugs.  No 
further orthopedic appointments were felt necessary unless 
the veteran's symptoms changed.

On VA examination in August 1995, the veteran reported that 
he worked as a prison guard and had lost no time from work 
during the past 12 months.  His current complaints included 
pain in the left knee, occasional popping in the left knee, 
particularly with prolonged standing or use of the lower 
extremities.  The examiner noted the veteran was five feet 
eight inches tall and weighed 273.7 pounds.  Examination 
revealed there to be no swelling, deformity, subluxation or 
lateral instability of the knee.  The range of motion of the 
left knee was zero to 130 degrees, compared with motion in 
the 0 to 145 degree range for the right knee.  In evaluating 
the feet, the examiner found that the veteran could stand and 
squat, and his gait was normal.  X-ray study of the left knee 
revealed minimal degenerative changes.  The diagnosis was 
degenerative joint disease of the left knee, minimal.

A December 1995 statement of the case (SOC) reported the 
findings of the August 1995 VA examination of the left knee 
as the results of a September 1995 examination.  After 
reiterating the findings stated in the examination report, 
the SOC summarized key criteria for increased rating for a 
knee disability, concluding, " Clinical evaluation of the 
left knee shows normal motion, no evidence of pain or 
crepitance on movement, no joint deformity, no swelling, no 
atrophy, no instability, and no circulatory disturbances."

In his December 1995 substantive appeal, the veteran reported 
arthritis in the left knee and severe range of motion 
problems exacerbated after a period of use, and that he also 
has periods of severe pain in the knee and periods of 
numbness.  He disputed the August 1995 examiner's findings as 
reported in the SOC, averring that the examiner observed and 
documented his limitation of motion.  He rebutted the SOC's 
statement that the examiner found no evidence of pain or 
crepitance on movement, averring that the examiner felt and 
commented on crepitance during the examination.  He further 
alleged that the examiner commented on his lack of ability to 
squat.  He asserted that the doctor who examined him did not 
write the examination report referenced in the SOC.

When seen for pain in the left knee in October 1996, the 
veteran reported the onset of a rash on his legs from the 
knees down the week before while kneeling in the garden.  The 
examiner ordered an x-ray study of the left knee, which was 
negative.  The x-ray report stated that the knee looked the 
same as before, with no evidence for degenerative or 
inflammatory arthropathy and no joint effusion.

In a July 1997 statement, the veteran's wife reported that 
the veteran's left knee hurts when he tries to work in the 
yard, and that pain in his feet and knees prevents him from 
crawling on the floor to play with their young children.

In July 1997 hearing testimony before the undersigned, the 
veteran reported that his knee swells and increases in pain 
with use.  He stated that the swelling was never seen on 
examination, because examinations always followed a period of 
rest, as after a drive to the examination, during which the 
swelling subsided.  The veteran reported that most of his 
time at work as a prison guard was spent standing and 
walking, with occasional respite sitting in the control room.

The veteran had a VA examination of the left knee in December 
1998.  The examiner reported reviewing the veteran's VA 
claims file in detail.  The examiner noted past diagnosis of 
patellofemoral pain syndrome and conservative treatment with 
anti-inflammatory medication and a knee sleeve.  The veteran 
described the pain as anterior and increased with kneeling, 
squatting, stair climbing or any other excessive activity.  
He denied any instability, locking, catching or other 
mechanical symptoms.  The veteran reported current employment 
as a security officer at a prison.  He said he could do his 
job, but had pain with the stair climbing and walking 
required.  He stated he could not do exercise such as 
running.

On physical examination, the veteran was very mildly obese 
with a very mild antalgic gait on the left lower extremity.  
The left knee had no effusion or soft tissue swelling.  Range 
of motion was zero to 120 degrees compared to the zero to 140 
degrees in the right knee.  The veteran reported the 
limitation was secondary to pain on the underside of the 
patella.  Lachman's was negative with a firm end point and 
negative anterior and posterior drawer signs.  He was stable 
to varus and valgus stress at zero and 30 degrees of flexion.  
There was no tenderness about the medial or lateral joint 
line.  With palpation, there was tenderness at the inferior 
pole of the patella and at the lateral patellar facet.

The examiner reported that he reviewed x-rays from December 
10, 1992; October 2, 1996; and December 12, 1998 (current).  
He found no interval changes from 1992 to 1998.  There were 
no obvious abnormalities besides a very small osteophyte at 
the inferior pole of the patella and no other evidence of 
degenerative changes or other abnormalities.  The examiner's 
impression was patellofemoral pain syndrome of the left knee.  
The examiner commented that patellofemoral pain syndrome is 
an over use syndrome caused by inflammation of the 
undersurface of the patella for which there was no surgical 
treatment indicated at present.  The examiner noted that the 
veteran was able to do his job, and he recommended anti-
inflammatory medication, an open-knee sleeve and physical 
therapy as preferable to injection therapy.  He reiterated 
that there were no abnormalities shown in the x-rays.

In February 2001, the veteran's employer submitted a job 
description for the veteran's position of correctional 
officer.  It set forth 12 areas of responsibility, describing 
the scope of each responsibility.



II.  Analysis

A.  Procedural

While this case was in remand status, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [hereinafter VCAA or Act] was enacted, setting forth 
VA's responsibilities and duties to claimants for VA 
benefits.  Although most of the development in this case was 
done before the November 9, 2000, effective date of the act, 
comparison of the procedural events in this case to the 
requirements of the Act reveals substantial compliance with 
those requirements.  Specifically, VA notified the veteran of 
information and evidence necessary to substantiate his claim 
in a letter of June 1995, thus informing him generally of the 
evidence necessary to support a claim for increased rating.  
The December 1995 SOC and the February 2001 SSOC further 
notified the veteran of the evidence considered and its 
deficiencies.  Statements by the veteran in his December 1995 
NOD further reveal his actual knowledge of evidence necessary 
to support his claim.

The veteran has submitted, or VA has obtained, the evidence 
referenced in the claims file.  The December 1998 VA 
examination report described the examiner's review of several 
of the VA x-ray studies that the Board's October 1997 remand 
requested be reviewed.  VA had provided the veteran and his 
representative copies of the remand, which listed the x-ray 
studies to be reviewed on re-examination, and the February 
2001 SSOC notified the veteran of which were and, by 
implication, which were not.  Thus, VA has satisfied the 
requirement of the Act to notify a claimant of evidence not 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

VA has afforded the veteran such examinations as are 
necessary to resolve his claim, and VA has obtained a medical 
opinion needed to resolve the claim.  Id.  In sum, VA has no 
outstanding duty or obligation to the veteran under the VCAA.

The December 1998 VA examination report did not indicate 
review of certain x-ray studies that the Board instructed be 
reviewed.  The examiner reviewed the earliest VA x-ray study 
of the veteran's left knee, a study from the approximate mid-
point of the date range, and a contemporaneous study, which 
substantially satisfied the Board's concern to have a single 
physician review and compare x-ray studies of the veteran's 
knee taken over an extended period.  This substantially 
afforded veteran the right arising from the remand to have 
one physician view and interpret historical and 
contemporaneous x-ray studies.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In consideration of the above, the 
Board may reach the merits of this appeal.

B.  Substantive

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  "Where an increase in the 
disability rating is at issue, the present level of the 
disability is the primary concern.  . . .  [T]he regulations 
do not give past medical reports precedence over current 
findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

While on remand, the RO awarded a 10 percent rating for left 
patellofemoral syndrome, effective from the date of the claim 
from which the instant appeal arose.  The RO awarded the 10 
percent rating under the rating criteria of a different 
diagnostic code than had been used previously.  The Board 
will consider the criteria of all potentially applicable 
diagnostic codes in this decision, rendering the decision 
under the diagnostic code most beneficial to the veteran.

Under the formerly applied diagnostic code, "Knee, other 
impairment of: Recurrent subluxation or lateral 
instability," a 30 percent rating is warranted if the 
condition is severe, 20 percent disabling if moderate, and 10 
percent disabling if slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  The medical evidence of record shows no 
documented instances of subluxation or lateral instability.

The veteran has testified that he has swelling of the knee 
that subsides before any examiner has witnessed it.  The 
tests and maneuvers of a knee examination are designed to 
reveal subluxation and lateral instability.  Significantly, 
the veteran has reported that he has not had actual giving 
way of his knee, only that it sometimes feels like it might 
and that he has pain.  Swelling and pain are not subluxation 
or lateral instability, nor can the Board infer from the fact 
of swelling or pain that there is subluxation or lateral 
instability when medical examination reveals none.

The veteran has asserted that the August 1995 VA examiner 
misreported observations, or that the VA examination reported 
in the December 1995 SOC was written by someone other than 
who examined him.  The Board rejects both assertions.  The 
SOC misstated the date of the knee examination as September 
1995, the actual date of another VA examination.  The 
language of the SOC clearly reveals that it referred to and 
summarized the August 1995 VA examination of the veteran's 
knee.  The RO drew reasonable medical inferences from the 
examination report that the veteran did not have signs and 
symptoms not reported.  However reasonable, such inferences 
may have constituted the impermissible insertion into the 
record of the RO's medical opinion as evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (Board may not rely on 
its own medical opinion as evidence).  However, crepitus is 
not a rating criterion under Diagnostic Code 5257; a higher 
rating under that code would not result if present.  The 
significance of crepitus under other diagnostic codes is 
discussed below.

The veteran also alleged that the August 1995 VA examiner 
reported findings exactly contrary to his actual observation, 
significantly, instability of the joint.  The Board finds 
that the veteran's allegation is not credible for several 
reasons.  First, absent a showing of bias or animus towards 
the veteran to impeach the report of record, the Board 
presumes the professional competence of the August 1995 
examiner to report accurately his observations and findings.  
Second, the veteran has demonstrated inconsistent and 
contradictory statements at other times regarding matters 
pertinent to this claim.  For example, he has reported that 
his work is mostly standing and walking, and he has also 
reported it as mostly sedentary.  Whereas he has reported the 
same employment throughout the period during which he made 
the contradictory statements, as documented by his employer, 
the contradiction is not explained by a change in job duties.  
Thus, the Board finds the August 1995 examination report to 
be probative in all of its details of the actual condition of 
the veteran's left knee.  The veteran's assertion that he 
demonstrated instability during the August 1995 examination 
being without credibility, it cannot prove that the veteran 
actually suffers subluxation or lateral instability of the 
left knee.

Regulation provides for consideration of the contribution of 
pain, supported by adequate pathology, 38 C.F.R. § 4.40 
(2000), and of other factors affecting the function of 
joints, such as less movement than normal, weakened movement, 
excess fatigability, and pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2000).  
In an arthritic joint, crepitation is evidence of a diseased 
point of contact in a joint.  38 C.F.R. § 4.59 (2000).  These 
regulations provide guidance in rating disabilities that are 
rated for limitation of motion by prescribing consideration 
of factors that functionally impair effective motion.  
Recurrent subluxation or lateral instability do not implicate 
range of motion.  Section 4.40, 4.45, and 4.59 with respect 
to pain do not apply in rating disability under Diagnostic 
Code 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Nothing in the credible evidence of record suggests that 
rating the veteran's  left  knee disability under Diagnostic 
Code 5257 would be appropriate.  He does not have the 
manifestations of disability required to warrant even a 
noncompensable rating under this diagnostic code.  The clear 
preponderance of the purely objective medical evidence is 
against rating the veteran's left knee under Diagnostic Code 
5257.

The RO apparently awarded the current 10 percent rating based 
on pain.  The December 1998 VA examiner provided a cogent 
explanation of the etiology of the pain consistent with the 
veteran's history as revealed in his claims file, which the 
examiner reviewed.  See 38 C.F.R. § 4.1 (2000).  The 
veteran's diagnosis is not listed in the VA Schedule for 
Rating Disabilities, but an unlisted condition may be rated 
by analogy to a listed condition.  38 C.F.R. § 4.20 (2000).  
The RO deemed there to be an adequate analogy between the 
veteran's diagnosis and osteomalacia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2000).

Complete analysis of the veteran's claim requires 
determination whether any laws or regulations permit a rating 
greater than 10 percent for the veteran's patellofemoral 
syndrome, including whether any other diagnostic codes are 
better suited for rating his left knee and allow a higher 
rating.  See Schafrath, 1 Vet. App. 589 (Board must consider 
all potentially applicable VA regulations).  Given the 
inclusion of chondromalacia in the veteran's original award 
of service connection, the Board finds the analogy apt to the 
veteran's situation.

Osteomalacia is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  Diagnostic Code 5014.  
Degenerative arthritis is rated for limitation of motion if 
the arthritis is confirmed by x-ray, with a minimum rating of 
10 percent if there is actual limitation of motion even 
though less than the limitation awarded a compensable rating 
under the diagnostic code for the part involved.  Diagnostic 
Code 5003.  Additionally, if there is x-ray evidence of 
arthritis, a minimum 10 percent rating is assigned even in 
the absence of limitation of motion.  Id.  When rated based 
on limitation of motion, sections 4.40, 4.45, and 4.59 apply 
to the veteran's claim.  VAOPGCPREC 9-98.  For example, the 
crepitation the veteran alleged would be significant as 
evidence of a point diseased contact an arthritic knee.  
38 C.F.R. § 4.59 (2000).

When a diseased joint is rated based on range of motion, 
other factors that affect the range of motion and function of 
the joint are considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Speed of motion, excursion, coordination, and 
endurance, as affected by painful motion or malformation of 
the structure of the joint or pathology of its supporting 
structures due to disease or trauma must also be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  As pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, Sanches-Benitez 
v. West, 13 Vet. App. 282 (1999), the schedular evaluation of 
a disability may only provide for the disabling effect of 
these factors to the extent they are objectively 
demonstrated.  38 C.F.R. § 4.40 (2000).  Where those factors 
exist, the rating must assess the additional reduction of 
range of motion because of them, or the amount of disability 
comparable to a reduced range of motion.  DeLuca, 8 Vet. App. 
202.  Where a diseased or injured joint is subject to 
periodic flare-ups of the underlying condition such that the 
function of the joint is further impaired during such flare-
ups, a physical examination adequate for VA rating purposes 
must include a medical opinion about the amount of additional 
disability the claimant experiences during those periods, and 
that additional disability also considered in rating the 
disability.  Id., see also 38 C.F.R. § 4.40.

In this case, the veteran alleges essentially constant if 
increasing pain over time, not intermittent flare-ups of the 
sort addressed in DeLuca.  This case affords no basis to seek 
a medical opinion about the contribution of flare-ups to the 
base level of the disability.  The Board does not find his 
testimony that no doctor has ever seen the actual extent of 
his swelling or other symptoms because of the delay between 
their manifestation and subsequent examination as probative 
evidence of flare-ups.  First, the testimony amounts to an 
assertion about the usual course of the condition, not the 
sort of flare-up or exacerbation described in DeLuca or in 
the rating criterion for degenerative arthritis that provides 
for a 10 percent rating for arthritis in two or more major 
joints with occasional incapacitating exacerbations.  See 
Diagnostic Code 5003.  It is instructive that the criterion 
for additional compensation for exacerbations is that they be 
"incapacitating."  Nothing in the evidence of record 
indicates any periods of incapacitation due to the left knee.  
Moreover, the record shows that he has sought outpatient 
treatment for his complaints, which appointments are at his 
instance, not scheduled far in advance partly to meet VA's 
scheduling constraints.  If the symptoms are of such 
transience that they abate to the degree that they are 
indiscernible by a medical examiner by the time of arrival at 
an outpatient appointment, they are not severe enough to 
warrant compensation at more than the 10 percent rate.

On remand, the Board specifically sought to determine whether 
the veteran has degenerative disease of the left knee in 
light of contradictory x-ray reports.  The review of early 
middle and recent x-ray studies by one physician is 
persuasive that the veteran does not have degenerative 
disease of the left knee.  Whereas there is contradictory 
credible evidence, the probative weight of the evidence for 
and against finding that there is degenerative disease is 
dispositive of the factual question.  The veteran gets the 
benefit of the doubt if the evidence for and against finding 
that he has degenerative disease of the left knee is in 
equipoise.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (to be codified as amended at 38 U.S.C. § 5107).  The 
December 1998 examiner's opinion outweighs the impressions in 
those x-ray studies that found degenerative changes, because 
the December 1998 examiner's opinion was based on comparative 
view of x-ray studies over time.  The fact that he made such 
comparison, and found no change in the joint constitutes a 
preponderance of the evidence by its weight favoring the 
conclusion that the veteran does not have degenerative 
changes of the left knee.

Were the veteran actually service-connected for arthritis, 
the evidence would compel a noncompensable rating for lack of 
x-ray evidence.  Diagnostic Code 5003.  However, because the 
rating is by analogy, and Diagnostic Code 5014 prescribes 
rating based on limitation of motion, the Board can look 
directly to the extent of limitation of motion and the effect 
of pain and related factors such as fatigability on the 
extent of disability.

Generally, to rate a knee disability based on limitation of 
motion, and as a result to apply sections 4.40, 4.45, or 
4.59, motion of the knee must be limited to the extent that 
at least a noncompensable (zero percent) rating can obtain.  
VAOPGCPREC 9-98.  Flexion must be limited to 60 degrees to 
warrant even a noncompensable rating.  Diagnostic Code 5260.  
Extension must be limited to 5 degrees to warrant even a 
noncompensable rating.  Diagnostic Code 5261.  However, as 
the General Counsel opined, painful motion must be rated as 
limited motion.  VAOPGCPREC 9-98.

In this case, the veteran does not have a compensable 
limitation of motion, Diagnostic Codes 5260, 5261, but he 
does have joint pain.  The Board can construe the pain 
described by the veteran and shown in the medical record as 
comparably disabling to a compensable degree of limitation of 
flexion, notwithstanding that there is not actually 
compensable limitation of the range of motion.  The 
diagnostic criteria for arthritis, Diagnostic Code 5003, and 
the general rule for assessment of pain, 38 C.F.R. § 4.40, 
both require finding some underlying pathology with which the 
pain is associated.  The December 1998 VA examiner's 
explanation is sufficient evidence to permit the 10 percent 
rating for pain as associated with the pathology he 
described.

However, the objective evidence together with the veteran's 
various statements clearly show that the total disability 
picture does not more nearly approximate criteria for a 
rating greater than 10 percent.  See 38 C.F.R. § 4.7 (2000).  
His spouse's report that he has left knee problems, 
especially pain when he tries to work in the yard, is not 
probative evidence supporting a rating greater than 10 
percent.  It is not clear what "tries" to work in the 
garden means, but outpatient records of October 1996 reveal 
that the veteran was in fact kneeling.  Thus, the veteran in 
fact works in the garden, and the evidence shows that any 
functional impairment of his knee does not include inability 
to kneel.  Regulations generally applicable to disability 
rating mandate consideration of the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2000).  VA 
disability ratings "represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from [service-connected] diseases and injuries and 
their residual conditions in civil occupations."  38 C.F.R. 
§ 4.1 (2000).  The veteran has reported no time lost from 
work, therefore the pain he reports is not shown to cause 
functional impairment in employment.  His wife reports he is 
unable to crawl on the floor to play with his children, 
apparently because of his knees.  Assuming this is so, it is 
not evidence of disability that should be compensated at 
higher than the 10 percent rate.

Likewise, the crepitus that the veteran alleged the August 
1995 examiner did not report, if present, would not by itself 
be a basis for a rating greater than 10 percent.  The 
regulation providing that crepitus is evidence of a diseased 
arthritic joint provides for recognition of painful motion as 
productive of disability.  "It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59 (2000).  
Nothing in the regulation provides for a higher rating other 
than as warranted by the facts of a case when specific 
criteria under applicable diagnostic codes are applied.  In 
this case, the current 10 percent rating is commensurate with 
the well-documented actual extent of left knee disability.

Finally, regulation provides for extra-schedular rating when 
extraordinary circumstances such as marked interference with 
employment or frequent hospitalization render application of 
the VA rating schedule impractical.  38 C.F.R. § 3.321(b)(1) 
(2000).  There are no such circumstances in this case, and 
the Board need not refer the matter to authorized VA 
officials for extraschedular consideration.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).


ORDER

A rating greater than 10 percent for patellofemoral syndrome 
of the left knee is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


